Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 14-15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US 20160313837) in view of Kwon (US 20140232956) and HA (WO2015026071).

Regarding claim 1 Zhu disclosed a display device (fig.1) comprising: 
an organic light emitting device layer (fig. 1, item 104); 

a touch sensing unit (fig. 1, items comprising 105 and 107) directly on the buffer layer (fig. 1, item 102), the touch sensing unit 10comprising: 
a first conductive pattern (fig. 1, item 105) on the buffer layer (fig. 1, item 106); 
an insulating layer covering the first conductive pattern ([0074] As being different from Embodiment 1, in the present embodiment, separating pillars 109 adapted for separating the second electrodes are configured on the substrate 101, so as to rendering the first conductive units 105 insulated from one another); and 
a second conductive pattern on the insulating layer (fig. 1, ABSTRACT: the second conductive units (107) are configured to be insulated from each other), 
the second conductive pattern partially crossing the first conductive pattern (fig.2-3, item 105 and 107 partially crossing).
Zhu does not expressly teach a buffer layer directly on the thin film encapsulation layer; and the second conductive pattern having a 15thickness that is greater than a thickness of the first conductive pattern. 

However, Kwon teach a buffer layer (fig. 1E, item 181) directly on the thin film encapsulation layer (fig. 1E, item 188).

Therefore it would have been obvious to one of the ordinary skilled in the art before effective filing date to combine Zhu in light of Kwon so that it may include a buffer layer directly on the thin film encapsulation layer.


Zhu does not expressly teach the second conductive pattern, being electrically insulated from the first conductive pattern, and having a thickness that is greater than a thickness of the first conductive pattern. 

However, HA teach the second conductive pattern (fig. 3, item 200), being electrically insulated (fig. 3, insulating layer 30) from the first conductive pattern (fig. 3, item 10), and having a thickness that is greater (The thickness of the metal plating layer 200 is not particularly limited, but is preferably 500 to 1,000 nm) than a thickness of the first conductive pattern (First and second sensing patterns having a thickness of 20 nm). 

Therefore it would have been obvious to one of the ordinary skilled in the art before effective filing date to combine Zhu in light of HA so that it may include the second conductive pattern, being electrically insulated from the first conductive pattern, and having a thickness that is greater than a thickness of the first conductive pattern. 

The motivation is a touch screen display, which shows high electrical conductivity but does not degrade visibility.
Regarding claim 2 Zhu disclosed wherein the first conductive pattern (fig. 1, item 105) is directly on the buffer layer (fig. 1, fig. 1, item 106). 

claim 3 Zhu disclosed wherein the buffer layer comprises at least one of a silicon nitride, a silicon-oxy-nitride, and a silicon oxide ([0056]).

Regarding claim 4 Zhu disclosed wherein the thin film encapsulation layer comprises:  25a first inorganic layer; an organic layer on the first inorganic layer; and a second inorganic layer on the organic layer ([0056] Both of the first encapsulation layer 106 and the second encapsulation layer 108 comprise a single layer of or multiple alternately arranged layers of organic films and/or inorganic films. The inorganic film is selected from but not limited to silicon nitride film, silicon oxide film. The organic film is selected from but not limited to ultraviolet ray curable resin film, silicon dioxide--acrylic resin composite material film).

Regarding claim 5 Zhu in view of Kwon disclosed wherein the buffer layer (Kwon :fig. 1E, item 181)  is directly on the second inorganic layer (Kwon :fig. 1E, item 131).

Regarding claim 14 Zhu disclosed wherein the second conductive pattern comprises:  
20first touch sensor parts; second touch sensor parts spaced from the first touch sensor parts (fig1, item 105, 107 spaced from each other); and 
first connection parts connecting respective ones of the first touch sensor parts, wherein the first conductive pattern comprises electrically conductive second connection parts connecting respective ones of the second touch sensor parts (fig. 2).

claim 15 Zhu disclosed wherein the second connection parts (fig. 1, item 107) are directly on the buffer layer (fig. 1, item 106).

Regarding claim 17 Zhu in view of HA teach wherein each of the first touch sensor parts and the second touch sensor parts comprise a plurality of mesh lines defining a plurality of mesh openings (HA: fig. 1, the touch sensing electrode of the present invention may further include a metal mesh 80 above or below the first sensing pattern 10 and the second sensing pattern 20, as necessary. For example, an appropriate shape may be provided above or below a unit pattern of a rhombus shape (see FIG. 1) of the first sensing pattern 10 and the second sensing pattern 20 to improve the electrical conductivity of the sensing pattern, thereby improving the sensing speed. Can be raised. In this case, the additionally provided metal mesh 80 does not need to be electrically connected between the unit patterns, and may be formed in a grid shape or the like within each unit pattern region.).

Regarding claim 18 Zhu in view of HA teach wherein the second connection parts cross the mesh lines of the first touch sensor parts and the mesh lines of the second touch sensor parts (HA: fig. 1).

Regarding claim 19 Zhu in view of HA teach wherein at least one of the first connection parts and the second connection parts has a mesh shape (HA: fig. 1).


16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US 20160313837) in view of Kwon (US 20140232956) and HA (WO2015026071) and further in view of Lee (US 20160103549).
Regarding claim 16 Zhu does not expressly teach thickness of the insulating layer is less than a thickness of the second conductive pattern.
However Lee teach thickness of the insulating layer (fig. 4C insulating layer 421) is less than a thickness of the second conductive pattern (fig. 4C, item 410).

Therefore it would have been obvious to one of the ordinary skilled in the art before effective filing date to combine Zhu in light of Lee so that it may include thickness of the insulating layer is less than a thickness of the second conductive pattern.

The motivation is simple substitution of known element to yield predictable results.


Allowable Subject Matter
Claims 6-13 allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687. The examiner can normally be reached M-F: 10AM-3PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625